Opinion bt
Mr. Chief Justice Stebbett,
This case came into the court below on defendant’s appeal from the auditor general’s settlement against him for fifty per cent of the excess of fees collected by him in his several official capacities as recorder of deeds, register of wills and clerk of the orphans’ court of Fayette county; and, by agreement filed it was tried without a jury under the provisions of the act of 1874.
Defendant’s accounts had been examined and passed upon by an auditor, appointed by the common pleas under section 10 of the act of April 21, 1846, P. L. 415, whose report, filed with the auditor general, formed the basis of the settlement from which this appeal was taken. In that report, allowance is made for only one salary of $2,000. Deducting that, together with clerk hire and office expenses, from the gross amount of fees collected, leaves the excess of fees $2,541.70. A further de*179duction of fifty per centum from this latter sum gives $1,270.85 as the balance due by the defendant to the commonwealth on account of tax on fees. For that sum, together with interest and attorney general’s commissions, judgment was entered against the defendant by the court below. This appears to have been fully warranted by the law and the facts of the case as they appear in the opinion of the learned trial judge.
There is no merit in either of the technical positions taken by the defendant; and in so far at least as the offices in question are concerned, there appears to be no good reason for assailing the constitutionality of the act of May 6, 1874, P. L. 125. The correctness of the judgment in favor of the commonwealth is so fully vindicated in the opinion referred to that further discussion of the questions involved appears to be unnecessary.
The act of 1874 requires that clerks of the orphans’ court, registers of wills, recorders of deeds, etc. “ of this commonwealth shall pay into the treasury for the use of the commonwealth, after deducting all necessary clerk hire and office expenses, fifty per centum on the amount of any excess over and above the sum of two thousand dollars, which shall be found by the audit- or, appointed by the court to settle accounts of county officers, to have been received by any office in any one year: Provided, if two or more of said offices ■ shall be held by one person, the auditor general shall add together the fees received in the offices so held, and shall charge the same percentage on the aggregate amount of fees received by such person holding more than one of said offices.” This language admits of no other reasonable construction than that only one salary shall be deducted from the gross receipts, etc. The construction contended for by defendant would render the proviso inoperative. On the other hand the commonwealth’s construction harmonizes and gives effect to all the provisions of the act. For those and other reasons, more fully given by the court below, neither of the assignments of error should be sustained.
Judgment affirmed.